Citation Nr: 9909911	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 determination of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), that the appellant has no legal 
entitlement to VA benefits under the law.  



FINDINGS OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

A person claiming entitlement to VA benefits must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Sarmiento v. Brown, 7 Vet. App. 80 (1994). 

The law provides payment of a pension to a veteran who is 
permanently and totally disabled from a nonservice-connected 
disability and who served on active duty during a period of 
war as set forth in 38 U.S.C.A. § 1521(a) (West 1991).  
Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (1998).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  Additionally, service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to 
pension, compensation, dependency and indemnity or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Factual Background and Analysis

In October 1996, the appellant submitted a copy of a document 
purporting to be a certificate of honorable discharge from 
the Army of the United States, which states that the 
appellant was honorably discharged "from the military 
service of the United States of America" and that "this 
certificate is awarded as a testimonial of Honest and 
Faithful Service to this country."  The document states that 
the appellant was a Major "ASN - [redacted] RA AUS INFANTRY" 
Bataan (illegible) Command.  It also indicates that an 
"American Defense Service Medal" was issued to the 
appellant.  The date of the document is May 2, 1946, and it 
also states that is was issued at "HQ PHILRYCOM 3 December 
1947."  This document appears to have been altered and, 
thus, is not satisfactory evidence of service under 38 C.F.R. 
§ 3.203(a).  Therefore, verification of service from the 
service department is necessary.  See 38 C.F.R. § 3.203.  

In his April 1997 claim, the appellant reported that he had 
active service from June 1941 to May 1946 as a "Major AUS" 
and that his service number was [redacted].  He also reported 
that he had been a prisoner of war in October 1943.  

In May 1997, the RO requested that the service department 
verify the appellant's claimed service.  In July 1997 the 
United States Army Reserve Personnel Center (ARPERCEN) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In his September 1997 substantive appeal, the appellant 
contended that he served in the Army of the United States 
during World War II "with an ASN-[redacted], RA, (AUS), in the 
year 1942 up to May 2, 1946."  

By letter dated in February 1998, the RO informed the 
appellant that ARPERCEN was unable to confirm his military 
service based on the copy of the certificate of honorable 
discharge that he had submitted.  The RO stated that, in 
order for the Army to conduct a further search, the appellant 
needed to fully complete and return an enclosed NA Form 
13075, Questionnaire about Military Service, and "provide 
the ORIGINAL discharge document."  The RO informed the 
appellant that the original discharge document would be 
returned to him when it had served its purpose.  The RO 
requested that this information be submitted within 60 days.  
The appellant did not respond.

In April 1998, the RO again requested official verification 
of the appellant's claimed service, providing the discharge 
document submitted by the appellant in October 1996.  The 
only information provided by the RO that differed from that 
previously submitted in May 1997 was that the service number 
was "[redacted]" instead of "[redacted]," that the character of 
discharge was honorable instead of unknown, and that he 
entered active duty in 1941 instead of on June 1, 1941.  In 
August 1998, the National Personnel Records Center (NPRC) 
reported "No record located.  If on file here in July 12, 
1973, it may have been destroyed in a fire on that date."  
The NPRC requested that an attached NA Form 13075 be 
completed and returned.  In October 1998, the RO noted on the 
form that it had previously requested that the appellant 
complete NA Form 13075 and furnish the original of the 
discharge document and that he had not responded.

In an October 1998 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE) and those who 
claim to have served in the organized guerrilla forces are 
maintained by ARPERCEN in alphabetical order.  It was noted 
that ARPERCEN had repeatedly informed the VA that, unless a 
claimant reported personal data such as name which was 
different from that provided in a prior request for service 
verification, there was no value in resubmitting a request 
for reverification.  ARPERCEN indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name was a common one or if 
there were minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date of birth, 
place of birth, and names of next of kin provided in the RO's 
request for information with the records they have on file.  
The RO noted that the service department had certified that 
the appellant had no valid military service in the Armed 
Forces of the United States and that no new evidence had been 
presented which would warrant an additional request for 
certification.  The RO further noted that the claimant had 
been asked to submit the original document and a completed NA 
Form 13075, which he had failed to do.  

The document submitted by the appellant, which allegedly 
verifies his service in the Army of the United States, does 
not include needed information regarding length of service 
and does not include an enlistment date or a date of entry 
into active duty.  Additionally, it appears to have been 
altered.  Thus, it is not acceptable evidence of service 
under 38 C.F.R. § 3.203(a).  Although the RO asked the 
appellant to submit the original and to complete NA Form 
13075, he failed to do so.  The appellant cannot passively 
wait for help in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(aff'd on reconsideration, 1 Vet. App. 406 (1991)).  There is 
no indication that the appellant served under a name that 
different from that provided to ARPERCEN in the May 1997 
request for verification and the data provided by the 
appellant is essentially the same that was previously 
submitted by the RO to ARPERCEN.  Thus, there would be no 
value in resubmitting the request.  See Sarmiento.   

As ARPERCEN has certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the United States 
Armed Forces, there is no legal basis for favorable action on 
the appellant's claim.  See Duro; Dacoron.  


ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

